DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment filed 11/22/2021 is acknowledged.  Claims 1-6 have been canceled.   The claims 7, 10-13 have been amended.  The claims 14-19 have been added.  Claims 7-19 are pending.  Claims 11-13 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 7-10 and 14-19 are discussed in this Office action.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

 Previous Rejections
The claim rejection under 35 USC 112 is withdrawn in view of Applicant’s amendment of the claims.
The prior art rejection under 35 USC 102(b) directed to the claim 1 as being anticipated by Hall et al is withdrawn in view of Applicant’s amendment of the claims:
The double patenting rejection is withdrawn in view of the new grounds of rejections necessitated by applicant’s amendment of the claims.

New Ground(s) of Rejection(s)
	THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Interpretation
5.	The specification at paragraph [008] discloses the following: “In one aspect, oligonucleotides are provided (herein termed "STAR (Target-Specific Amplification Restriction) primers" or "*-primers") that comprise (i) a sequence tag herein termed a "STAR tag sequence" and (ii) a sequence which hybridizes with the target nucleic acid and from which the primer is extended, copying the target nucleic acid, in the generation of an extension product. The STAR tag sequence is complementary to a portion of the extension product 3' of the STAR primer, the complementary portion of the extension product is herein referred to as the STAR tag target region. When a STAR primer hybridizes to a target nucleic acid and is extended, the extension product comprises the STAR tag sequence at the 5' end and the complement of the STAR tag sequence (i.e., the STAR tag target region) in the 3' region of the extension product. Thus, the STAR primer extension product can fold back to self-anneal thereby forming a stem-loop structure”.    See also e.g., [0031].
	The recitation of the limitation "sequence targeted amplification restrictive” (STAR)” in reference to the tag sequence" as recited in the claims is a functional feature of the tag sequence that does not define the structure of the tag sequence intended to be represented by the invention.  MPEP 2114 states that features of a product may be recited either structurally or functionally.  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) (“where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on”).  
	Regarding the limitation “detectable”, the specification defines the term at paragraph [00120] as follows: “As used herein, the term "detectable label" refers to any of a variety of signaling molecules indicative of amplification. For example, SYBR® Green and other DNA-binding dyes are detectable labels. Such detectable labels may comprise or may be, for example, nucleic acid intercalating agents or non-intercalating agents. As used herein, an intercalating agent is an agent or moiety capable of non-covalent insertion between stacked base pairs of a double-stranded nucleic acid molecule.  At paragraph [00122], the specification teaches “As used herein, the term "detectable label" refers to any of a variety of signaling molecules indicative of amplification. For example, SYBR® Green and other DNA-binding dyes are detectable labels. Such detectable labels may comprise or may be, for example, nucleic acid intercalating agents or non-intercalating 
	For the purpose of application of prior art, the claims are being given the broadest reasonable interpretation in light of the interpretations noted above.

Claim Objections
6.	Claims 7-10 and 14-19 are objected to because of the following informalities:  
(a)	The claims 7-10 and 14-19 are objected at the recitation of the acronym/abbreviation “STAR” because acronyms/abbreviations often have more than one meaning in the art. It is suggested amending the disclosure to recite the full name of the  acronym/abbreviation.  Appropriate correction is required.
New Matter
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	The recitation of the newly added limitation “a detectable label integrated into the polynucleotide extension product” could not be found in anywhere in the specification.   No supporting evidence could be found either that the amendment is an inherent characteristic of the original components disclosed in the specification as filed.  The specification appears to support attachment of a detectable label to a primer or probe or amplified product (e.g., [00122]). Thus, the amendment constitutes new matter because there is no explicit or implicit support for the added limitation.    

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
10.	Claims 7-10, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-15 of U.S. Patent No. 9416405 {US ‘405, used interchangeably herein}. 
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).  
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the instant invention are drawn to a composition, product and oligonucleotide comprising a STAR tag sequence, wherein the STAR tag sequence that is the same as all or a portion of a second primer and a target nucleic acid hybridization sequence, and capable of forming a stem loop structure.   The claims 1-4 of US Patent ‘405 correlates to the claims 1, 2, 3, 5-10 of the instant invention.   The claims 8, 11, 12, 14 and 15 of US Patent ‘405 correlates to the claims 1, 4, 5 and 8-10 of the instant invention.  The claims 14 and 16-19 of the instant invention encompass the limitations of the claims 8-10 and 12-14 US Patent ‘405. The length limitations of the claims 15-16, 18-19 of the instant invention are defined at the claims 2, 9, 10, 13, 14.

  	As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993), “a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".

11.	Claims 7-10, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,954,553 B2 {US ‘553, used interchangeably herein} in view of Ahern (The Scientist, pages 20 and 22, 1995).   
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).  
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the instant invention are drawn to oligonucleotides comprising a STAR tag sequence, wherein the STAR tag sequence that is the same as all or a portion of a second primer and a target nucleic acid hybridization sequence, and capable of forming a stem loop structure. The claims 7-10 of the instant invention embodies the limitations of the claims 1-6 of US ‘553.
	The claims of the 7-10, 14 of the instant invention only differs from the claims 1-8 of US Patent ‘553 in that the claims 7-10 and 14 of the instant invention are broader in scope.  These claims clearly falls within the scope of each other and are comprised of a species/genus relationship. 
	The claims of the instant invention differs from the claims 1-8 of US patent ‘553 in that the claims 7-10 and 14 do not recite the a kit.
	Ahern provides a general teaching of the advantages of providing reagents in the form of a kit.
	Ahern teaches that a kit offers scientists the opportunity to better mange their time, putting these products all together in kits take the convenience one step further.    Ahern teaches that the amount of time that researchers save makes purchasing products in a kit is cost effective and save the practitioner time (see page 3, paragraphs 5 and 7).   
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claims invention to provide the components of the instant invention of the claims 7-10 and 14 in the form of a kit because of the .
Response to Arguments
12.	Applicant traverses the rejections on the following ground(s):
Applicant states that the rejection be held in abeyance until otherwise patentable subject matter has been identified and/or the status of the amended and new claims with respect to double patenting rejection determined.
13.	All of the arguments have been thoroughly reviewed and considered but not found persuasive because the Office no longer double patenting rejections in abeyance.  Since a proper terminal disclaimer in compliance with 37 CFR 1.321(b) has not been filed. The rejection is maintained.
Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

16.	Claim(s) 7-10 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being  anticipated by Fu et al (20100227320).
	Regarding claims 7-10 and 17, Fu et teaches  a composition wherein a primer sequence comprising a 3’ terminus nucleotide that matches the normal nucleotide of a diagnostic region of a target sequence. The annealed primers is extended on the template containing the appropriate normal nucleotide, which blocks extension from an upstream amplification prime [0040]. Fu et al teach wherein the amplification primers comprises a 5’ tail sequence and wherein an template forms a stem-loop structure by an extension of a first amplification primer with the 5’ tail sequence wherein the 5’ tail comprises a nucleotide or non-nucleotide sequence identical or substantially identical to the sequence of the second primers. The first and second amplification primers are capable of hybridizing to the extension product of the second and first amplification primers.  Fu et al teach that the nucleic acid template capable of forming a template stem-loop structure is created by an extension of first and second amplification primers with the same 5’ tail.   Fu et al teach that the 5’ tail sequences comprises nucleotide sequences identical or substantially identical to the sequence of a third primer that may be arbitrary universally unrelated to the target sequence ([0054] and Figure 5 and 12).  Fu further teaches that the amplification primers may be a labelled oligonucleotide which refers to any atom or molecule which can be used to provide a detectable (preferable quantifiable) signal, and 

Conclusion
17.	No claims are allowed. Claims 7-10 and 14-19 are rejected.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637